Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1, line 17, “;” has been deleted.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The provision of the detect leakage of the fuel vapor from the vapor path based on an internal pressure change of the vapor path with the vapor path being placed in a closed space state; and correct an effect of the pressure of the fuel vapor with regard to the internal pressure change in a leakage detector for a fuel vapor treatment device does not taught, nor rendered obvious over the prior art references.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        April 9, 2022